                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION

MICHAEL ROBINSON,

       Petitioner,                                   Civil No. 2:17-CV-13974
                                                     HONORABLE SEAN F. COX
v.                                                   UNITED STATES DISTRICT JUDGE

JOHN DAVIDS,1

      Respondent.
_________________________________/

   OPINION AND ORDER DENYING THE PETITION FOR A WRIT OF HABEAS
 CORPUS AND DECLINING TO GRANT A CERTIFICATE OF APPEALABILITY OR
                LEAVE TO APPEAL IN FORMA PAUPERIS

       Michael Robinson, (“Petitioner”), presently confined at the Ionia Correctional Facility in

Ionia, Michigan, filed a pro se petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2254,

challenging his conviction for two counts of armed robbery, M.C.L.A. § 750.529, one count of first-

degree home invasion, M.C.L.A. § 750.110(a)(2), and one count of felony firearm, M.C.L.A. §

750.227(b). For the reasons that follow, the petition for a writ of habeas corpus is DENIED.

                                         I. Background

       Petitioner was convicted following the entry of a no contest plea and sentence agreement in

the Genesee County Circuit Court.

       The victim, Brian Smith, testified that he answered a knock at the door. Petitioner asked him

if his dad was at home. Smith answered, “no.” Petitioner pulled out a gun and forced Smith and his

brother into the basement, where their father had three marijuana plants growing for medicinal



       1
        The Court amends the caption to reflect the current warden of petitioner’s incarceration.

                                                1
purposes. Petitioner stole the plants and escaped on foot. A vehicle later picked him up. Petitioner

and the driver of the vehicle are members of a Flint street gang called “Dogs for Life.” (T. 8/22/13,

pp. 8-10).

       Petitioner pleaded no contest in exchange for the dismissal of an unrelated carrying a

concealed weapon charge pending in another case, and a plea and sentence agreement on the four

pending charges. (T. 12/3/2013, p. 6). The trial court judge sentenced him to ten to thirty years as

follows: “On count two, armed robbery, which carries up to life, I’m gonna sentence you to serve

a minimum of a hundred and twenty months, a maximum of three hundred and sixty months. On

count three, home invasion in the first degree, which I think by law could be consecutive. I think

discretionarily by--by--by the Court. I’m gonna run it concurrent with counts one, two and three and

I’m gonna sentence you to serve a minimum of eight years which would be ninety-six months and

a maximum of two hundred and forty months. And then of course you have to do two years flat on

the felony firearm. That would be consecutive to counts one, two and three.” (T. 1/8/2014, p. 12).

       Petitioner did not file leave to appeal with the Michigan Courts. Petitioner filed a post-

conviction motion for relief from judgment with the Genesee County Circuit Court, which was

denied. People v. Robinson, No. 13-33612-FC (Genesee County Circuit Court, Oct. 15, 2015). The

Michigan Court of Appeals denied petitioner leave to appeal. People v. Robinson, No. 330041

(Mich.Ct. App. Feb. 24, 2016). Petitioner then filed for application for leave to appeal in the

Michigan Supreme Court and added the following claim:

       V. Due process requires that a plea based conviction be knowingly, intelligently and
       voluntarily made. To meet these standards, the record must establish an adequate
       factual basis to support the charge. Where defendant pled no contest and the trial
       court did not recite its factual findings from a transcript review, the trial court abused
       its discretion when it denied defendant’s request to withdraw his plea before
       sentencing when defendant asserted that he had not had sufficient time to discuss the

                                                   2
       matter with counsel.

       The Michigan Supreme Court denied the application for leave to appeal “because the

defendant has failed to meet the burden of establishing entitlement to relief under MCR 6.508(D).”

People v. Robinson, 500 Mich. 919, 887 N.W.2d 804 (2016).

       Petitioner then filed with this Court a habeas petition containing the following issues:

       I. Due process requires that a plea based conviction be knowingly, intelligently, and
       voluntarily made. To meet these standards, the record must establish an adequate
       factual basis to support the charge. Where defendant pled no contest with a different
       attorney tha[n] the one that conducted the preliminary examination and where
       cross-examination was improperly curtailed on the issue of lawful permission to
       enter, did trial court err by denying petitioner’s motion to vacate his plea?

       II. At the time of this sentence, a trial court’s scoring decision had to be supported
       by a preponderance of the evidence with the burden on the prosecution. Where the
       Presentence Investigation Report acknowledges that OV4 was scored based on an
       assumption and no record evidence supports serious psychological injury requiring
       professional treatment, did the trial court err by assessing 10 points[?]

       III. At the time of this sentence, a trial court’s scoring decision had to be supported
       by a preponderance of the evidence with the burden on the prosecution. Where the
       Presentence Investigation Report scored 15 points for offense variable 8 (asportation
       or captivity) ordering victims to the basement of the dwelling but the object to be
       stolen was in the basement, did the trial court err by assessing 15 points[?]

       IV. At the time of this sentence, a trial court’s scoring decision had to be supported
       by a preponderance of the evidence with the burden on the prosecution. Where the
       Presentence Investigation Report scored 15 points for Offense Variable 13 (a pattern
       of three or more crimes against a person) but this was defendant’s first adult
       conviction, did the trial court err by assessing 15 points[?]

       V. The Sixth Amendment right to counsel includes a requirement that counsel
       perform effectively, counsel must, at a minimum, do a reasonable investigation and
       presented relevant evidence on a defendant’s behalf. Where trial counsel failed to
       pursue acknowledged errors in scoring of the guidelines which led to a higher
       guideline range tha[n] the evidence could support, did trial counsel provide effective
       assistance?

       VI. Petitioner was deprived of his constitutional right to the effective assistance of
       counsel where appellate counsel failed to timely file an application for leave to

                                                 3
        appeal, thereby depriving petitioner of his direct appeal.

                                       II. Standard of Review

        28 U.S.C. § 2254(d), as amended by The Antiterrorism and Effective Death Penalty Act of

1996 (AEDPA), imposes the following standard of review for habeas cases:

        An application for a writ of habeas corpus on behalf of a person in custody pursuant
        to the judgment of a State court shall not be granted with respect to any claim that
        was adjudicated on the merits in State court proceedings unless the adjudication of
        the claim–

                (1)    resulted in a decision that was contrary to, or involved an
                unreasonable application of, clearly established Federal law, as
                determined by the Supreme Court of the United States; or

                (2)     resulted in a decision that was based on an unreasonable
                determination of the facts in light of the evidence presented in the
                State court proceeding.

        A decision of a state court is “contrary to” clearly established federal law if the state court

arrives at a conclusion opposite to that reached by the Supreme Court on a question of law or if the

state court decides a case differently than the Supreme Court has on a set of materially

indistinguishable facts. Williams v. Taylor, 529 U.S. 362, 405-06 (2000). An “unreasonable

application” occurs when “a state court decision unreasonably applies the law of [the Supreme

Court] to the facts of a prisoner’s case.” Id. at 409. A federal habeas court may not “issue the writ

simply because that court concludes in its independent judgment that the relevant state-court

decision applied clearly established federal law erroneously or incorrectly.” Id. at 410-11. “[A] state

court’s determination that a claim lacks merit precludes federal habeas relief so long as ‘fairminded

jurists could disagree’ on the correctness of the state court’s decision.” Harrington v. Richter, 562

U.S. 86, 101 (2011)(citing Yarborough v. Alvarado, 541 U.S. 652, 664 (2004)). To obtain habeas

relief in federal court, a state prisoner is required to show that the state court’s rejection of his claim

                                                    4
“was so lacking in justification that there was an error well understood and comprehended in

existing law beyond any possibility for fairminded disagreement.” Id., at 103. A habeas petitioner

should be denied relief as long as it is within the “realm of possibility” that fairminded jurists could

find the state court decision to be reasonable. See Woods v. Etherton, 136 S. Ct. 1149, 1152 (2016).

       Petitioner’s claims were raised in his post-conviction motion for relief from judgment. In

reviewing a claim under the AEDPA’s deferential standard of review, this Court must review “the

last state court to issue a reasoned opinion on the issue.” Hoffner v. Bradshaw, 622 F.3d 487, 505

(6th Cir. 2010)(quoting Payne v. Bell, 418 F.3d 644, 660 (6th Cir. 2005). Because the Michigan

Court of Appeals and the Michigan Supreme Court both denied petitioner’s post-conviction

application for leave to appeal in unexplained one-sentence orders, this Court must “look through”

these decisions to the Genesee County Circuit Court opinion denying the motion for relief from

judgment, the last state court to issue a reasoned opinion, and determine whether that court’s

adjudication of petitioner’s claims was “contrary to,” or “an unreasonable application of” clearly

established federal law as determined by the United States Supreme Court. See Hamilton v. Jackson,

416 F. App’x 501, 505 (6th Cir. 2011). Although the state trial court judge mentioned Mich. Ct. R.

6.508(D)(3), he also denied petitioner’s post-conviction claims on the merits, thus, the AEDPA’s

deferential standard of review applies to his opinion. See Moritz v. Lafler, 525 F. App’x 277, 284

(6th Cir. 2013).

                                           III. Discussion

       The Court will discuss petitioner’s claims together because they are interrelated. In his first

claim, petitioner alleges that his no contest plea was not knowingly, intelligently, or understandingly

made because “he did not have enough time to fully contemplate the plea offer and sentence


                                                   5
agreement,” with his defense counsel. In his second, third, and fourth claims, petitioner challenges

the scoring of his sentencing guidelines. In his fifth claim, he alleges that trial counsel was

ineffective for failing to acknowledge the errors in the sentencing guideline range. In his sixth

claim, petitioner alleges that appellate counsel was ineffective for failing to timely file an application

for leave to appeal, thereby depriving him of his direct appeal.

        Petitioner initially contends that his no contest plea was involuntary because he did not have

sufficient time to consult with his attorney in regards to his sentencing guidelines range.

        At the outset, petitioner has no federal constitutional right to withdraw his no contest plea.

See Hynes v. Birkett, 526 F. App’x 515, 521 (6th Cir. 2013). Therefore, unless the plea violated a

clearly-established constitutional right, whether to allow the withdrawal of a criminal defendant’s

guilty or no contest plea is discretionary with the state trial court. See Hoffman v. Jones, 159 F.

Supp. 2d 648, 655 (E.D. Mich. 2001). Moreover, “[i]t is well-settled that post-sentencing ‘buyer’s

remorse’ is not a valid basis” to set aside an otherwise valid guilty or no contest plea. Meek v. Bergh,

526 F. App’x 530, 536 (6th Cir. 2013)(internal quotations omitted).

        The only question on collateral review of a guilty or no contest plea is whether the plea was

counseled and voluntary. United States v. Broce, 488 U.S. 563, 569 (1989). Therefore, the specific

question for this Court is whether petitioner’s no contest plea was voluntary and intelligent.

Hoffman, 159 F. Supp. 2d at 655. “A plea of guilty is constitutionally valid only to the extent it is

‘voluntary’ and ‘intelligent.’” Bousley v. United States, 523 U.S. 614, 618 (1998)(citing Brady v.

United States, 397 U.S. 742, 748 (1970)). A guilty or no contest plea is voluntary if the accused

understands the nature of the charges against him and the constitutional protections that he is

waiving. Henderson v. Morgan, 426 U.S. 637, 645, n. 13 (1976). A plea is knowing and intelligent


                                                    6
if it is done “with sufficient awareness of the relevant circumstances and likely consequences.”

Brady v. United States, 397 U.S. 742, 748 (1970). The defendant must also be aware of the

maximum sentence that can be imposed for the crime for which he is pleading guilty or no contest.

King v. Dutton, 17 F.3d 151, 154 (6th Cir. 1994).

       When a petitioner brings a federal habeas petition challenging his plea of guilty or no

contest, the state generally satisfies its burden by producing a transcript of the state court

proceedings showing that the plea was made voluntarily. Garcia v. Johnson, 991 F.2d 324, 326 (6th

Cir. 1993). The factual findings of a state court that the guilty or no contest plea was properly made

are generally accorded a presumption of correctness. Petitioner must overcome a heavy burden if

the federal court is to overturn these findings by the state court. Id.

       It is only when the consensual character of a guilty or no contest plea is called into question

that the validity of a the plea may be impaired. Mabry v. Johnson, 467 U.S. 504, 508-09 (1984). A

guilty or no contest plea entered by one fully aware of the direct consequences, including the actual

value of any commitments made to him by the court, prosecutor, or his own counsel, must stand

unless induced by threats (or promises to discontinue improper harassment), misrepresentation

(including unfulfilled or unfulillable promises), or perhaps by promises that are by their nature

improper as having no proper relationship to the prosecutor’s business (i.e. bribes). Id.

       Petitioner argues that his plea was involuntary because he did not understand the specific

sentencing guidelines ranges for the charged offenses.

       The Sixth Circuit has noted that “[t]here is no constitutional requirement that a defendant be

informed by the court during the plea colloquy of his estimated guidelines sentencing range.” United

States v. Ufie, 5 F. App’x 357, 359 (6th Cir. 2001); see also Smith v. Burt, No. 2009 WL 2876987,


                                                   7
*3 (E.D. Mich. September 3, 2009)(ruling that the petitioner’s plea was not involuntary because he

was not advised of the applicable sentencing guidelines range, noting that “[T]here is no

constitutional requirement that a defendant be informed of a possible minimum sentence.”).

Therefore, any failure of the trial court’s failure to properly advise petitioner of the sentencing

guidelines range for the charges would not render his plea involuntary. See United States v.

Stephens, 906 F.2d 251, 253-54 (6th Cir. 1990)(upholding district court’s denial of motion to

withdraw guilty plea where defendant was informed of consequences of guilty plea, knew maximum

sentence of imprisonment, and understood that court would sentence defendant according to the

Guidelines even though defendant did not know specific sentencing guidelines range to which he

was exposed).

         The trial court judge advised petitioner of his rights and the difference in the sentence

exposure if he proceeded to trial, compared to the plea and sentence agreement obtained by his

counsel. (T. 12/3/2013, pp. 8-20). The trial court judge also informed petitioner that by accepting

the plea agreement, petitioner would be given a minimum sentence of two years on the felony

firearm charge plus ten and a half years on the armed robberies, which would run concurrent to the

home invasion sentence. (Id, p. 10). Petitioner has failed to show that his plea was not made

knowingly, intelligently, and voluntarily. Accordingly, petitioner is not entitled to relief on his first

claim.

         Petitioner’s second, third, and fourth claims challenge the scoring of OV 4, 8, and 13 of the

sentencing guidelines. Petitioner alleges that points were improperly assessed within these

variables.

         State courts are the final arbiters of state law. See Bradshaw v. Richey, 546 U.S. 74, 76


                                                   8
(2005); Sanford v. Yukins, 288 F.3d 855, 860 (6th Cir. 2002). Therefore, claims which arise out of

a state trial court’s sentencing decision are not normally cognizable on federal habeas review, unless

the habeas petitioner can show that the sentence imposed exceeded the statutory limits or is wholly

unauthorized by law. See Vliet v. Renico, 193 F. Supp. 2d 1010, 1014 (E.D. Mich. 2002). A

sentence imposed within the statutory limits is not generally subject to habeas review. Townsend v.

Burke, 334 U.S. 736, 741 (1948); Cook v. Stegall, 56 F. Supp. 2d 788, 797 (E.D. Mich. 1999).

       Petitioner’s second, third, and fourth claims alleging that the state trial court incorrectly

scored or calculated his sentencing guidelines range under the Michigan Sentencing Guidelines are

not cognizable claims for federal habeas review, because they are basically state law claims. See

Tironi v. Birkett, 252 F. App’x 724, 725 (6th Cir. 2007); Howard v. White, 76 F. App’x 52, 53 (6th

Cir. 2003); McPhail v. Renico, 412 F. Supp. 2d 647, 656 (E.D. Mich. 2006). Errors in the

application of state sentencing guidelines cannot independently support habeas relief. See Kissner

v. Palmer, 826 F.3d 898, 904 (6th Cir. 2016). Petitioner had “no state-created interest in having the

Michigan Sentencing Guidelines applied rigidly in determining his sentence.” See Mitchell v.

Vasbinder, 644 F. Supp. 2d 846, 867 (E.D. Mich. 2009). “[I]n short, petitioner had no federal

constitutional right to be sentenced within Michigan’s guideline minimum sentence

recommendations.” Doyle v. Scutt, 347 F. Supp. 2d 474, 485 (E.D. Mich. 2004). Therefore, any

error by the trial court in calculating his guideline score would not merit habeas relief. Id.

       In his fifth claim, petitioner claims that trial counsel was ineffective for failing to

acknowledge errors in the sentencing guidelines, which if accurately scored would have resulted in

a lower sentencing guideline range.

       To show that he was denied the effective assistance of counsel under federal constitutional


                                                  9
standards, a defendant must satisfy a two prong test. First, the defendant must demonstrate that,

considering all of the circumstances, counsel’s performance was so deficient that the attorney was

not functioning as the “counsel” guaranteed by the Sixth Amendment. Strickland v. Washington, 466

U.S. 668, 687 (1984). In so doing, the defendant must overcome a strong presumption that counsel’s

behavior lies within the wide range of reasonable professional assistance. Id. In other words,

petitioner must overcome the presumption that, under the circumstances, the challenged action might

be sound trial strategy. Strickland, 466 U.S. at 689. Second, the defendant must show that such

performance prejudiced his defense. Id. To demonstrate prejudice, the defendant must show that

“there is a reasonable probability that, but for counsel’s unprofessional errors, the result of the

proceeding would have been different.” Strickland, 466 U.S. at 694.

       A right to the effective assistance of counsel exists during sentencing in both noncapital and

capital cases. See Lafler v. Cooper, 566 U.S. 156, 165 (2012). Although sentencing does not involve

a criminal defendant’s guilt or innocence, “ineffective assistance of counsel during a sentencing

hearing can result in Strickland prejudice because ‘any amount of [additional] jail time has Sixth

Amendment significance.’” Id. (quoting Glover v. United States, 531 U.S. 198, 203 (2001)).

       In this case, the trial judge and the Michigan appellate courts rejected petitioner’s sentencing

guidelines claim. Petitioner is therefore unable to show that he was prejudiced by his trial counsel’s

purported ineffectiveness in failing to challenge the scoring of his sentencing guidelines. See e.g.,

Coleman v. Curtin, 425 F. App’x 483, 485 (6th Cir. 2011). If “one is left with pure speculation on

whether the outcome of ... the penalty phase could have been any different,” there has been an

insufficient showing of prejudice. Baze v. Parker, 371 F.3d 310, 322 (6th Cir. 2004). Because

petitioner has offered no evidence to show that the state trial court judge would have been inclined


                                                 10
to impose a lesser sentence or that the Michigan appellate courts were inclined to reverse his

sentence, petitioner is unable to show that he was prejudiced by his counsel’s purported

ineffectiveness in failing to challenge the scoring of his sentencing guidelines. See Spencer v.

Booker, 254 F. App’x 520, 525-26 (6th Cir. 2007).

        Petitioner finally argues that appellate counsel was ineffective for failing to file a timely

application for leave to appeal, thereby depriving petitioner of his direct appeal.

        The Sixth Amendment guarantees a defendant the right to the effective assistance of

appellate counsel both on appeals of right, see Evitts v. Lucey, 469 U.S. 387, 396-397 (1985), and

on first-tier discretionary appeals. Halbert v. Michigan, 545 U.S. 605, 609–10 (2005).

        Petitioner raised his ineffective assistance of appellate counsel claim, along with his other

claims, in his post-conviction motion for relief from judgment with the assistance of appointed

counsel. The trial court judge agreed that appellate counsel “provided Defendant with ineffective

assistance by missing the filing deadline which resulted in Defendant forfeiting his ability to file an

application for leave to appeal his convictions and sentences.” Robinson, No. 13-33612-FC, at *2.

While finding that petitioner demonstrated good cause for not raising his arguments on appeal, the

trial court judge ruled that petitioner failed to demonstrate actual prejudice because “(1) there was

no defect in his no-contest plea, let alone one that would render the plea involuntary to a degree that

it would be manifestly unjust to allow the conviction to stand; (2) there was no irregularity, let alone

one so offensive to the maintenance of a sound judicial process that the conviction should not be

allowed to stand regardless of its effect on the outcome of the case; and (3) his sentence is not

invalid.” Id. Petitioner later raised his claims in the Michigan Court of Appeals with the assistance

of appellate counsel. (See Defendant-Appellant’s Brief on Appeal, ECF 10-9, PageID 246-277).


                                                  11
        Petitioner is unable to show that he was prejudiced by his appellate counsel’s failure to

timely file a direct appeal, in light of the fact that these same claims were presented to the Michigan

trial and appellate courts on petitioner’s post-conviction motion for relief from judgment and

rejected by them. See Hollin v. Sowders, 710 F.2d 264, 265-267 (6th Cir. 1983); Johnson v. Warren,

344 F. Supp. 2d 1081, 1096 (E.D. Mich. 2004); Bair v. Phillips, 106 F. Supp. 2d 934, 938, 943 (E.D.

Mich. 2000). The state courts’ rulings on petitioner’s motion for post-conviction relief granted

petitioner an adequate substitute for direct appellate review and therefore his attorney’s failure to

file a timely appeal did not cause him any injury. See Gardner v. Ponte, 817 F.2d 183, 189 (1st Cir.

1987). Petitioner obtained a hearing before the trial court on all the issues that he would have raised

in a direct appeal. These same issues were reviewed by two appellate courts. Petitioner was

represented by counsel and the issues were fully briefed. Id. The failure to timely file an appeal did

not cause petitioner any demonstrable harm because petitioner’s claims were eventually considered

and rejected on valid state grounds by the same courts that would have heard his direct appeal.

Hollin, 710 F.2d at 269 (Merritt, J. concurring). There is no point in remanding this case to the state

courts to reconsider a case that they have already adversely decided. Gardner, 817 F.2d at 189.

                                           IV. Conclusion

        The Court will deny the petition for a writ of habeas corpus. The Court will also deny a

certificate of appealability to petitioner. In order to obtain a certificate of appealability, a prisoner

must make a substantial showing of the denial of a constitutional right. 28 U.S.C. § 2253(c)(2). To

demonstrate this denial, the applicant is required to show that reasonable jurists could debate

whether, or agree that, the petition should have been resolved in a different manner, or that the issues

presented were adequate to deserve encouragement to proceed further. Slack v. McDaniel, 529 U.S.


                                                   12
473, 483-84 (2000). When a district court rejects a habeas petitioner’s constitutional claims on the

merits, the petitioner must demonstrate that reasonable jurists would find the district court’s

assessment of the constitutional claims to be debatable or wrong. Id. at 484.2 The Court will deny

petitioner a certificate of appealability because he failed to make a substantial showing of the denial

of a federal constitutional right. See also Millender v. Adams, 187 F. Supp. 2d 852, 880 (E.D. Mich.

2002). The Court further concludes that petitioner should not be granted leave to proceed in forma

pauperis on appeal, as any appeal would be frivolous. See Fed.R.App. P. 24(a).

                                            V. ORDER

       Based upon the foregoing, IT IS ORDERED that:

       (1) The petition for a writ of habeas corpus is DENIED WITH PREJUDICE.

       (2) A certificate of appealability is DENIED.

       (3) Petitioner will be denied leave to appeal in forma pauperis.


Dated: May 21, 2019                                    s/ Sean F. Cox
                                                       Sean F. Cox
                                                       U. S. District Judge




       2
         “The district court must issue or deny a certificate of appealability when it enters a final
order adverse to the applicant.” Rules Governing § 2254 Cases, Rule 11(a), 28 U.S.C. foll. §
2254.


                                                  13
